DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/222,456 filed on April 5, 2021. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on April 5, 2021.  These drawings are accepted.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated July 2, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 15, the term “the address blocks that are not supernets” recited in line 3 should be “the address blocks of the third address block dataset that are not supernets”;
regarding Claim 16, the term “the address blocks that are not supernets” recited in lines 3-4 should be “the address blocks of the third address block dataset that are not supernets”;
regarding Claim 17, the term “the second sublist” recited in line 7 should be “the second sub-list” and the term “IPv4address” recited in line 17 should be “IPv4 address”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “removing identified supernets, associated with the first supernet relationships, from the initial address block dataset, resulting in a first reduced address block dataset comprising first address blocks with fewer address blocks than the initial address block dataset” in lines 9-11. The meaning of “a first reduced address block dataset comprising first address blocks with fewer address blocks than the initial address block dataset” is unclear, rendering the claim indefinite. Specifically, it is unclear whether the claim requires the “first reduced address block dataset” to have fewer address blocks than the initial address block dataset.
For examination purposes, the limitation “a first reduced address block dataset comprising address blocks with fewer address blocks than the initial address block dataset” is interpreted as “a first reduced address block dataset comprising fewer address blocks than the initial address block dataset”.
Additionally, Claim 1 recites the limitation “removing actual supernets, associated with the actual supernet relationships, from the first reduced address block dataset, resulting in a second reduced address block dataset comprising second address blocks with fewer address blocks than the first address blocks of the first reduced address block dataset” in lines 19-22. The meaning of “a second reduced address block dataset comprising second address blocks with fewer address blocks than the first address blocks of the first reduced address block dataset” is unclear, rendering the claim indefinite. Specifically, it is unclear whether the claim requires the “second reduced address block dataset” to have fewer address blocks than the first reduced address block dataset.
For examination purposes, the limitation “a second reduced address block dataset comprising second address blocks with fewer address blocks than the first address blocks of the first reduced address block dataset” is interpreted as “a second reduced address block dataset comprising fewer address blocks than the first reduced address block dataset”.
Dependent Claims 2-11 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Additionally, Claim 2 recites the limitation “wherein evaluating the initial address block dataset comprises dividing the initial address block dataset into a first sub-list and a second sub-list based on a defined prefix length of the Internet Protocol version 4 address blocks in the initial address block dataset” in lines 1-3. The relationship between “the Internet Protocol version 4 address blocks” recited in line 3 of Claim 2 and “respective first octets of Internet Protocol version 4 address blocks” recited in lines 5-6 of Claim 1 is unclear, rendering the claim indefinite. 
For examination purposes, the limitation, “evaluating an initial address block dataset of respective first octets of Internet Protocol version 4 address blocks having prefix lengths to identify first supernet relationships and first subnet relationships across first octet boundaries of the respective first octets” recited in lines 5-10 of Claim 1 is interpreted as “evaluating an initial address block dataset comprising Internet Protocol version 4 address blocks having prefix lengths to identify first supernet relationships and first subnet relationships across first octet boundaries of respective first octets of the Internet Protocol version 4 address blocks”.
Dependent Claims 3 and 4 are rejected for the reasons presented above with respect to rejected Claim 2 in view of their dependence thereon.

Additionally, Claim 7 recites the limitation “wherein the operations further comprise moving any of the second address blocks with associated prefix lengths equal to thirty-two from the second reduced address block list to the leaf dataset, resulting in a working dataset that comprises no more than the second address blocks of the second reduced address block list” in lines 1-4. There is insufficient antecedent basis for the term “the second reduced address block list”, recited in lines 2-3, in the claims. Additionally, the meaning of “a working dataset that comprises no more than the second address blocks of the second reduced address block list” is unclear, rendering the claim indefinite.
For examination purposes, the term “the second reduced address block list” is interpreted as “the second reduced address block dataset” and the limitation “a working dataset that comprises no more than the second address blocks of the second reduced address block list” is interpreted as “a working dataset comprising no more address blocks than the second reduced address block list”.
Additionally Claim 7 recites the limitation “wherein evaluating the first reduced address block list to identify the candidate second supernet relationships and the candidate second subnet relationships within the second octet boundaries comprises repeating, for associated prefix lengths from thirty-one to nine in descending prefix length order, identifying a subset of candidate address blocks in the working dataset, removing the candidate address blocks in the subset of candidate address blocks from the working dataset, removing any of the candidate address blocks from the subset that are supernets of third address blocks in the leaf dataset, and adding any remaining address blocks in the subset to the leaf dataset” in lines 4-11. There is insufficient antecedent basis for the term “the first reduced address block list”, recited in lines 4-5, in the claims. Additionally, the meaning of the limitation, “removing any of the candidate address blocks from the subset that are supernets of third address blocks in the leaf dataset” is unclear, rendering the claim indefinite. Specifically, it is unclear whether any of the candidate address blocks that are supernets of third address blocks in the leaf dataset are being removed FROM the subset of candidate address blocks or whether any of the candidate address blocks IN the subset of candidate address blocks that are supernets of third address blocks in the leaf dataset are being removed from the leaf dataset or the working dataset, respectively.
For examination purposes, the term “the first reduced address block list” is interpreted as “the first reduced address block dataset” and the limitation “removing any of the candidate address blocks from the subset that are supernets of third address blocks in the leaf dataset” is interpreted as “removing any of the candidate address blocks that are supernets of third address blocks in the leaf dataset from the subset”.

Additionally, insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 7.

Claim 12 recites the limitation “obtaining, by a system comprising a processor, a first address block dataset of Internet Protocol version 4 (IPv4) address blocks having respective prefix lengths, the first dataset comprising hierarchical levels of nodes corresponding to internal nodes and leaf nodes” in lines 2-4. There is insufficient antecedent basis for the term “the first dataset” in the claims.
For examination purposes, the term “the first dataset” recited in line 3 is interpreted as “the first address block dataset”.
Dependent Claims 13-16 are rejected for the reasons presented above with respect to rejected Claim 12 in view of their dependence thereon.

Additionally, Claim 15 recites the limitation “removing any of the candidate address blocks from the subset that are supernets of address blocks in the leaf dataset” in lines 8-9. The meaning of the limitation, “removing any of the candidate address blocks from the subset that are supernets of third address blocks in the leaf dataset” is unclear, rendering the claim indefinite. Specifically, it is unclear whether any of the candidate address blocks that are supernets of third address blocks in the leaf dataset are being removed FROM the subset of candidate address blocks or whether any candidate address blocks IN the subset of candidate address blocks that are supernets of third address blocks in the leaf dataset are being removed from the leaf dataset or the working dataset, respectively.
For examination purposes, the limitation “removing any of the candidate address blocks from the subset that are supernets of third address blocks in the leaf dataset” is interpreted as “removing any of the candidate address blocks that are supernets of third address blocks in the leaf dataset from the subset”.

Additionally, insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 15.

Claim 17 recites the limitation “evaluating the first sub-list and a second sub-list to determine which first IPv4 address blocks in the first sub-list are supernets of second IPv4 address blocks in the second sublist, resulting in determined first supernet IPv4 address blocks” in lines 6-8. The relationship between “a second sub-list” recited in line 6 and “a second sub-list” introduced in line 4 is unclear, rendering the claim indefinite.
For examination purposes, the term “a second sub-list” recited in line 6 is interpreted as “the second sub-list”.
Additionally, Claim 17 recites the limitations “removing the determined second supernet IPv4address blocks from the second list, resulting in a third list that comprises fewer IPv4 address blocks than the second list; and outputting the second list” in lines 17-19. The purpose of the third list that results from removing the determined second supernet IPv4 address blocks from the second list is unclear as it is never utilized, rendering the claim indefinite.
For examination purposes, the limitation “outputting the second list”, recited in line 19, is interpreted as “outputting the third list”.
Dependent Claims 18-20 are rejected for the reasons presented above with respect to rejected Claim 17 in view of their dependence thereon.

Additionally, Claim 19 recites the limitation “wherein the operations further comprise, moving address blocks that are not supernets of other respective address blocks in the working list to the leaf list” in lines 1-4. Where “the address blocks that are not supernets of other respective address blocks in the working list” are being moved from, rendering the claim indefinite. Specifically, it is unclear whether “the address blocks that are not supernets of other respective address blocks in the working list” are being removed from the second list, the third list, the working list, or the leaf list, for example.
For examination purposes, the limitation “wherein the operations further comprise, moving address blocks that are not supernets of other respective address blocks in the working list to the leaf list” is interpreted as “wherein the operations further comprise, moving address blocks of the working list that are not supernets of other respective address blocks in the working list to the leaf list.”
Additionally, Claim 19 recites the limitation “removing any of the candidate address blocks from the subset that are supernets of address blocks in the leaf list” in lines 9-10. The meaning of the limitation, “removing any of the candidate address blocks from the subset that are supernets of address blocks in the leaf list” is unclear, rendering the claim indefinite. Specifically, it is unclear whether any of the candidate address blocks that are supernets of third address blocks in the leaf list are being removed FROM the subset of candidate address blocks or whether any candidate address blocks IN the subset of candidate address blocks that are supernets of third address blocks in the leaf list are being removed from the leaf list or the working list, respectively.
For examination purposes, the limitation “removing any of the candidate address blocks from the subset that are supernets of address blocks in the leaf list” is interpreted as “removing any of the candidate address blocks that are supernets of address blocks in the leaf list from the subset”.

Additionally, insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a series of steps for creating a leaf dataset by identifying and removing supernet address blocks from a set of IP address blocks.  The limitations, evaluating an initial address block dataset of respective first octets of Internet Protocol version 4 address blocks having prefix lengths to identify first supernet relationships and first subnet relationships across first octet boundaries of the respective first octets, removing identified supernets, associated with the first supernet relationships, from the initial address block dataset, resulting in a first reduced address block dataset comprising first address blocks with fewer address blocks than the initial address block dataset, evaluating the first reduced address block dataset to identify candidate second supernet relationships and candidate second subnet relationships within second octet boundaries of respective second octets of the first address blocks of the first reduced address block dataset, determining which of the candidate second supernet relationships and the candidate second subnet relationships are actual supernet relationships and actual subnet relationships, respectively, and removing actual supernets, associated with the actual supernet relationships, from the first reduced address block dataset, resulting in a second reduced address block dataset comprising second address blocks with fewer address blocks than the first address blocks of the first reduced address block dataset, are steps that, under their broadest reasonable interpretation, can be performed by the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 1 recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. In particular, the additional elements, a processor, and a memory that stores executable instructions, recited by the claim are recited at a high level of generality (i.e., are representative of a generic computer) such that they merely inform the practitioner to apply the abstract idea using a generic computer system. The remaining limitation, outputting the second reduced address block dataset as a leaf dataset comprising address blocks of the second address blocks that do not have subnets, merely adds insignificant post-solution activity to the abstract idea as the leaf dataset is never applied in any meaningful way and the outputting is recited at such a high level of generality such that it does not amount to more than storing the leaf data set. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. While the instant specification suggests that the invention comprises a process that significantly reduces the time to find leaf blocks, i.e., IP address blocks that do not have any subnets beneath them, within a hierarchy of IP address blocks (see paragraphs 16-18 of the instant specification), which can rightly be considered a technological solution to a technological problem, the limitations of Claim 1 are recited at a high level of generality that does not adequately reflect the improvement, i.e., the “two-tier elimination technology” described in the instant specification (see paragraphs [0024]-[0038] of the instant specification). See MPEP 2106.04(d)(1). Claim 1 is directed to an abstract idea (Step 2A – Prong Two Analysis).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As the limitation, outputting the second reduced address block dataset as a leaf dataset comprising address blocks of the second address blocks that do not have subnets, is recited at a high level of generality and does not describe specific implementations for outputting the leaf dataset, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, the limitation represents a function, storing, which is a well-understood, routine and conventional activity in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Additionally, the recited hardware, a processor, and a memory that stores executable instructions, are recited at a high level of generality and do not offer meaningful limitations beyond implementation of the abstract idea by a generic computer system. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. Again, while the instant specification suggests that the invention comprises a process that significantly reduces the time to find leaf blocks, i.e., IP address blocks that do not have any subnets beneath them, within a hierarchy of IP address blocks, which can rightly be considered a technological solution to a technological problem, the limitations of Claim 1 are recited at a high level of generality that does not adequately reflect the improvement, i.e., the “two-tier elimination technology” described in the instant specification. Therefore, the additional limitations do not amount to significantly more than the abstract idea (Step 2B Analysis). Accordingly, Claim 1 is ineligible.

Dependent Claims 2-6 and 9-11 recite limitations that further define the steps of evaluating the initial address block dataset (e.g., wherein evaluating the initial address block dataset comprises dividing the initial address block dataset) and removing the identified supernets from the initial address block dataset (e.g., wherein removing the identified supernets from the initial address block dataset comprises removing the first blocks in the first sub-list that are the supernet address blocks), further define the defined prefix length (e.g., wherein the defined prefix length is sixteen), add additional steps that either can be performed in the human mind (e.g., creating the leaf dataset) or represent insignificant extra-solution activity (e.g., obtaining the initial address block dataset based on information exported from route advertisements of network routers), and further define the leaf dataset (i.e., the leaf dataset comprises a user address block dedicated to a customer identity) respectively, which serve to narrow the application of the abstract idea but do not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitations do not amount to significantly more than the abstract idea. Accordingly, Claims 2, 4 and 6-13 are ineligible.

Claim 12 recites a series of steps for creating a leaf dataset by identifying and removing supernet address blocks from a set of IP address blocks.  The limitations, determining, by the system, a leaf dataset comprising ones of the IPv4 address blocks corresponding to the leaf nodes, the determining comprising: separating the first address block dataset into a first sub-group and a second sub- group, the first sub-group comprising first IPv4 address blocks with first respective prefixes less than or equal to a first defined value, and the second sub-group comprising second IPv4 address blocks with second prefixes greater than the first defined value, evaluating the first sub-group and the second sub-group to identify a first group of supernet IPv4 address blocks in the first sub-group comprising supernet IPv4 address blocks of any of the second IPv4 address blocks in the second sub-group, removing the first group of supernet IPv4 address blocks from the first address block dataset, resulting in a second address block dataset that is shorter than the first address block dataset, separating the second address block dataset into a third sub-group and a fourth sub-group, the third sub-group comprising third IPv4 address blocks with third prefixes less than or equal to a second defined value, and the fourth sub-group comprising fourth IPv4 address blocks with fourth prefixes greater than the second defined value, evaluating the third sub-group and the fourth sub-group to identify a second group of supernet IPv4 address blocks in the third sub-group comprising supernet IPv4 address blocks of any of the fourth IPv4 address blocks in the fourth sub-group, removing the second group of supernet IPv4 address blocks from the second address block dataset, resulting in a third address block dataset that is shorter than the second address block dataset, and creating a leaf dataset, comprising moving any fifth IPv4 address blocks of the third address block dataset with a prefix length of thirty-two from the third address block dataset to the leaf dataset, and moving address blocks of the third address block dataset that are not supernets of respective other address blocks in the third address block dataset to the leaf dataset, are steps that, under their broadest reasonable interpretation, can be performed by the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 12 recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. In particular, the additional elements, a system comprising a processor, recited by the claim is recited at a high level of generality (i.e., are representative of a generic computer) such that it merely inform the practitioner to apply the abstract idea using a generic computer system. The remaining limitations, obtaining, by a system comprising a processor, a first address block dataset of Internet Protocol version 4 (IPv4) address blocks having respective prefix lengths, the first dataset comprising hierarchical levels of nodes corresponding to internal nodes and leaf nodes, and outputting the leaf dataset, merely add insignificant pre and post-solution activity to the abstract idea as the leaf dataset is never applied in any meaningful way and the obtaining and outputting are recited at such a high level of generality such that they do not amount to more than retrieving the first address block dataset and storing the leaf data set, respectively. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. While the instant specification suggests that the invention comprises a process that significantly reduces the time to find leaf blocks, i.e., IP address blocks that do not have any subnets beneath them, within a hierarchy of IP address blocks (see paragraphs 16-18 of the instant specification), which can rightly be considered a technological solution to a technological problem, the limitations of Claim 12 are recited at a high level of generality that does not adequately reflect the improvement, i.e., the “two-tier elimination technology” described in the instant specification (see paragraphs [0024]-[0038] of the instant specification). See MPEP 2106.04(d)(1). Claim 12 is directed to an abstract idea (Step 2A – Prong Two Analysis).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As the limitations, obtaining, by a system comprising a processor, a first address block dataset of Internet Protocol version 4 (IPv4) address blocks having respective prefix lengths, the first dataset comprising hierarchical levels of nodes corresponding to internal nodes and leaf nodes, and outputting the leaf dataset, are recited at a high level of generality and do not describe specific implementations for obtaining or outputting the leaf dataset, they are insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, the limitations represent functions, retrieving and storing, respectively, which are well-understood, routine and conventional activities in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Additionally, the recited hardware, a system comprising a processor, is recited at a high level of generality and does not offer a meaningful limitation beyond implementation of the abstract idea by a generic computer system. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. Again, while the instant specification suggests that the invention comprises a process that significantly reduces the time to find leaf blocks, i.e., IP address blocks that do not have any subnets beneath them, within a hierarchy of IP address blocks, which can rightly be considered a technological solution to a technological problem, the limitations of Claim 12 are recited at a high level of generality that does not adequately reflect the improvement, i.e., the “two-tier elimination technology” described in the instant specification. Therefore, the additional limitations do not amount to significantly more than the abstract idea (Step 2B Analysis). Accordingly, Claim 12 is ineligible.

Dependent Claims 13 and 14 recite limitations that further defines the step of obtaining the first address block dataset (e.g., wherein obtaining the first address block dataset of the IPv4 address blocks comprises obtaining a snapshot of current network data) and further defines the defined prefix values (e.g., wherein the first defined value is sixteen and wherein the second defined value is twenty-four) respectively, which serve to narrow the application of the abstract idea but do not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitations do not amount to significantly more than the abstract idea. Accordingly, Claims 13 and 14 are ineligible.

Claim 17 recites a series of steps for creating a leaf dataset by identifying and removing supernet address blocks from a set of IP address blocks.  The limitations, dividing a first list of Internet Protocol version 4 (IPv4) address blocks having first respective prefix lengths into a first sub-list and a second sub-list based on the first respective prefix lengths, evaluating the first sub-list and a second sub-list to determine which first IPv4 address blocks in the first sub-list are supernets of second IPv4 address blocks in the second sublist, resulting in determined first supernet IPv4 address blocks, removing the determined first supernet IPv4 address blocks from the first list, resulting in a second list that comprises fewer IPv4 address blocks than the first list and having second respective prefix lengths, dividing the second list into a third sub-list and a fourth sub-list based on the second respective prefix lengths, evaluating the third sub-list and the fourth sub-list to determine which third IPv4 address blocks in the third sub-list are supernets of fourth IPv4 address blocks in the fourth sublist, resulting in determined second supernet IPv4 address blocks, and removing the determined second supernet IPv4address blocks from the second list, resulting in a third list that comprises fewer IPv4 address blocks than the second list, are steps that, under their broadest reasonable interpretation, can be performed by the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 17 recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. In particular, the additional elements, a non-transitory machine-readable medium, recited by the claim is recited at a high level of generality (i.e., is representative of a generic computer) such that it merely informs the practitioner to apply the abstract idea using a generic computer system. The remaining limitation, outputting the second list, merely adds insignificant post-solution activity to the abstract idea as the leaf dataset is never applied in any meaningful way and the outputting is recited at such a high level of generality such that it does not amount to more than storing the second list. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. While the instant specification suggests that the invention comprises a process that significantly reduces the time to find leaf blocks, i.e., IP address blocks that do not have any subnets beneath them, within a hierarchy of IP address blocks (see paragraphs 16-18 of the instant specification), which can rightly be considered a technological solution to a technological problem, the limitations of Claim 17 are recited at a high level of generality that does not adequately reflect the improvement, i.e., the “two-tier elimination technology” described in the instant specification (see paragraphs [0024]-[0038] of the instant specification). See MPEP 2106.04(d)(1). Claim 17 is directed to an abstract idea (Step 2A – Prong Two Analysis).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As the limitation, outputting the second list, is recited at a high level of generality and does not describe a specific implementation for outputting the second list, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, the limitation represents a function, storing, which is a well-understood, routine and conventional activity in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Additionally, the recited hardware, a non-transitory machine-readable medium, is recited at a high level of generality and does not offer a meaningful limitation beyond implementation of the abstract idea by a generic computer system. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. Again, while the instant specification suggests that the invention comprises a process that significantly reduces the time to find leaf blocks, i.e., IP address blocks that do not have any subnets beneath them, within a hierarchy of IP address blocks, which can rightly be considered a technological solution to a technological problem, the limitations of Claim 17 are recited at a high level of generality that does not adequately reflect the improvement, i.e., the “two-tier elimination technology” described in the instant specification. Therefore, the additional limitations do not amount to significantly more than the abstract idea (Step 2B Analysis). Accordingly, Claim 17 is ineligible.

Dependent Claim 18 recites a limitation that adds an additional step that can be performed in the human mind (e.g., moving any IPv4 address block from the second list with a prefix length of thirty-two to a leaf list), which serves to narrow the application of the abstract idea but does not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claims 18 is ineligible.

Examiner’s Note 
Regarding the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 presented supra, the Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the rejections in a manner that is amenable to the Applicant.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449